 



Exhibit 10.34
December 29, 2005
Charles W. Scharf
JPMorgan Chase & Co.
Dear Charlie -
As we have discussed, we hereby amend and restate as of the date hereof that
certain letter agreement dated February 25, 2004. Reference to the effective
date means July 1, 2004, the effective date of merger of Bank One Corporation
and JPMorgan Chase & Co. (the “Company”).
Office Location: New York, New York
Company Equity Awards Granted Prior to the Effective Date:

  •   Upon any termination of employment with the Company (other than a
termination by the Company for Cause) following the effective date, (1) all
outstanding stock options granted prior to the effective date vest in full and
become immediately exercisable (2) Company options granted prior to the
effective date remain exercisable for not less than three years following the
date of termination (or longer period as per terms, e.g., if executive satisfied
retirement rule), but in no event longer than the original full term, and (3)
non-compete provision of the restrictive covenants in the Company equity awards
granted prior to the effective date lapses.

Termination following the effective date: Termination protection for 3 years
after the effective date as follows:

  •   Without Cause by the Company or by the Executive for Good Reason:

  1.   Full vesting of all equity incentive awards including the initial
restricted stock award granted July 1, 2004 (with other post-effective date
awards vesting in accordance with their terms), with the Company options granted
prior to the effective date remaining exercisable for three years following the
date of termination (or longer period as per terms, e.g., if executive satisfies
retirement rule), but in no event beyond the original full term and
post-effective date option grants remaining exercisable in accordance with their
terms unless a longer period is provided for pursuant to the terms of the
JPMorgan Chase Executive Severance Policy; and     2.   All other benefits
provided under the JPMorgan Chase Executive Severance Policy to
similarly-situated executives. Under JPMorgan Chase’s current severance policy,
which as you know is subject to change at the discretion of the Company, you
will be eligible for severance in case of involuntary termination, except for
Cause, in an amount equal to two times current base salary, plus a further
amount determined at the discretion of JPMorgan Chase.

  •   For this purpose, “Cause” shall mean: (1) continued failure to perform
duties or continued failure to abide by the written policies of the Company
after notice and a reasonable opportunity to cure (provided that such written
policies have been previously provided to

Page 1 of 2



--------------------------------------------------------------------------------



 



      the executive); (2) gross misconduct which is demonstrably injurious to
the Company; or (3) conviction or plea of guilty or nolo contendere to the
commission of a felony.     •   For this purpose, “Good Reason” shall mean
relocation from the location set forth above.     •   Death or Involuntary
Termination due to Disability: full vesting of all equity incentive awards, with
the Company options granted prior to the effective date remaining exercisable
for not less than three years following the date of termination (or longer
period as per terms, e.g., death, disability or retirement rule) and
post-effective date grants remaining exercisable in accordance with their terms,
but not beyond the original full term; other vested benefits.     •   Excise Tax
Gross-Up: If any payments under this Agreement or otherwise are subject to
Section 4999 of the Code, the executive will be paid an additional payment such
that the executive will be placed in the same after-tax position as if no excise
tax had been imposed, if the net after-tax benefit to the executive exceeds
$100,000.

Miscellaneous:

  •   No mitigation or offset.     •   Governed by New York law.

If the above reflects your understanding, please sign this letter in the space
below.
Very truly yours,
/s/ James Dimon
James Dimon
ACKNOWLEDGED AND AGREED
/s/ Charles W. Scharf
Charles W. Scharf

Page 2 of 2